Case 4:18-cr-02415-JAS LAB APorumsnit Anis 10/26/18 Page i1of1

 

United States District Court DISTRICT of ARIZONA

 

DOCKET NO.
United States of America
v.

 

Charles Robert Isadore Hockenberg
DOB: xx/xx/1991

United States Citizen 48 ~ 0 8 9 7 aN d

MAGISTRATE'S CASE NO.

 

 

Complaint for violation of Title 18 United States Code § 922(g)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about October 25, 2018, at or near Tucson, in the District of Arizona, Charles Robert Isadore Hockenberg
having been previously convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess a firearm, that is: one Savage Arms, model Mark II, .22 caliber rifle; said firearm being in and
affecting commerce in that it was previously transported into the state of Arizona from another state or foreign
country; in violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On October 25, 2018, agents from the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) served a federal] _
search warrant at the residence of Charles Robert Isadore Hockenberg in Tucson, Arizona. During the service of
the search warrant, agents located a firearm - a Savage Arms, model Mark II, .22 caliber rifle with serial number
2610446 - in Hockenberg’s bedroom. Hockenberg was observed walking from the direction of his bedroom
immediately prior to the discovery of the firearm, and documents in Hockenberg’s name were also found in the same
bedroom. On June 25, 2013, Hockenberg was convicted of a class 6 undesignated felony, which is an offense|’
punishable by more than one year imprisonment, in Pima County Superior Court, Tucson, Arizona. According to
court documents (specifically an Order of Discharge from Probation dated July 5, 2017), Hockenberg’s offense
remained undesignated and his civil rights were not restored. Preliminary examination of the firearm by an ATF
interstate nexus expert indicates that the firearm possessed by Hockenberg was not manufactured in Arizona, thus
affecting interstate or foreign commerce.

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE: N/A

DETENTION REQUESTED at PLAINANT
Being duly sworn, I declare that the foregoing is iloh
true and correct to the best of .

|OFFICIAL TITLE
ATF Special Agent

 

  
   
  

~—~.

REVIEWED by AUSA Ange . Woolridge

Sworn to before mea tibsch ed inaypresenee” >
SIGNATURE OF MAGISTRATEISRGED/, he Fo DATE
October 26, 2018

1) See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 

 

 

 

 

 
